Citation Nr: 9914713	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
disability of the right knee prior to August 18, 1998.  

Entitlement to a rating in excess of 20 percent for 
disability of the right knee after August 18, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 14, 1975.  

In a rating action in March 1975, the veteran was granted 
service connection for disability of the right knee, 
residuals of a meniscectomy, impairment of the knee.  This 
disability was evaluated as 10 percent disabling, effective 
from February 15, 1975.  

In October 1995, a letter was received requesting an 
increased rating for the knee disability.  A claim was also 
received for a total rating by reason of individual 
unemployability.  In March 1997, the regional office denied 
both of these claims.  

Subsequently, the veteran appeared and testified at a hearing 
at the regional office in May 1998, at which time he withdrew 
his claim for a total rating by reason of individual 
unemployability.  The veteran again noted his desire that the 
claim for a total rating by reason of individual 
unemployability be withdrawn at a hearing before a Member of 
the Board sitting at Louisville, Kentucky, in November 1998.  
In view of the clear intention of the veteran to withdraw the 
issue of entitlement to a total rating by reason of 
individual unemployability, as expressed at two hearings, 
such issue is no longer considered as an appellate issue at 
this time.

In a rating action in October 1998, the regional office 
continued the 10 percent evaluation for impairment of the 
right knee, residuals of a meniscectomy.  The regional office 
then assigned a separate evaluation for another disability of 
the right knee, degenerative joint disease of the right knee, 
with painful motion, under the Diagnostic Code 5010-5260, and 
assigned a 10 percent evaluation from August 18, 1998, date 
of a Department of Veterans Affairs (VA) outpatient visit.  
This rating action resulted in a combined 20 percent rating 
for the right knee disability, effective from August 18, 
1998.  

The present appeal contains two issues.  The first is 
entitlement to a rating in excess of 10 percent for 
disability of the right knee prior to August 18, 1998.  The 
second is the issue of entitlement to a rating in excess of 
20 percent for disability of the right knee after August 18, 
1998.  The Board has determined that this second issue should 
be remanded to the regional office, as indicated below.  


FINDINGS OF FACT

1.  Aside from the issue being remanded, the regional office 
has obtained all relevant evidence necessary for an equitable 
disposition of the veteran's claim.  

2.  A VA outpatient treatment report dated on January 31, 
1995 constituted an informal claim for an increased rating 
for disability of the right knee.  

3.  Beginning on January 31, 1995, and continuing through 
August 18, 1998, the veteran's right knee disability was 
manifested by X-ray evidence of early degenerative changes in 
the right knee, slight limitation of function of the right 
knee, tenderness, slight pain on motion, and slight 
limitation of motion, without flexion being limited to 
60 degrees or extension limited to 5 degrees.  

4.  Throughout this period, the veteran also exhibited 
slight, but not moderate, disability of the knee, with slight 
recurrent subluxation or lateral instability and slight 
effusion on occasion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
impairment of the right knee, residuals of a meniscectomy, 
prior to August 18, 1998 have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.41, 4.42, 4.45, 4.59, 4.71, Part 4, Diagnostic Codes 5257, 
5259 (1998).

2.  The criteria for a separate 10 percent rating, but not 
higher, for additional disability of the knee, degenerative 
joint disease of the knee, have been met, for the period from 
January 31, 1995, the date of an informal claim for increased 
benefits, through August 18, 1998.  38 U.S.C.A. §§ 1155, 5107 
5110, (West 1991); 38 C.F.R. §§ 3.157, 3.400, 4.1, 4.2, 4.7, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71, Part 4, Diagnostic 
Codes 5010, 5257, 5259-5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he had pain, 
instability, limitation of motion, and functional impairment 
in the right knee from the time he reopened his claim in 1995 
until his rating was increased, effective from August 18, 
1998.  He contends, in essence, that he should receive a 
higher evaluation from the date of reopened claim. 

I.  Background

In a rating action in March 1975, the regional office granted 
service connection for residuals of a meniscectomy of the 
right knee based on service medical records which showed that 
the veteran injured his right knee in service, had a right 
knee meniscectomy, and showed some subsequent instability of 
the right knee due to ligament damage.  The regional office 
assigned a 10 percent evaluation for this disability, 
effective from February 15, 1975.  

On a VA examination in April 1977, the veteran's complaints 
included occasional pain in the right knee, especially in 
cold weather, with a feeling that the knee would "give way" 
at times.  The veteran indicated that there was no locking, 
heat, or swelling, and that he was able to work as a glass 
handler without any difficulty, losing no time from work in 
the past year.  Physical examination revealed some atrophy 
around the patella with good function of the knee.  There was 
full range of motion, with flexion to 140 degrees and 
complete extension.  There was no crepitation and no 
tenderness over the patella.  X-rays of the right knee showed 
some narrowing of the medial joint space, and some mild 
arthritic changes.  

VA outpatient treatment reports in 1991 and 1992 showed some 
complaints of locking, pain, limited motion, crepitus, and a 
positive Drawer's sign.  In a rating in April 1992, the 
regional office continued the 10 percent rating for 
disability of the right knee.  The veteran was advised of 
this decision, and of his right to appeal.  He did not 
present a timely appeal.  

A letter requesting an increased rating for disability of the 
right knee was received from the veteran in October 1995.  

On a Department of Veterans Affairs (VA) examination in 
November 1996, it was noted that the veteran had retired from 
the Post Office in May 1995, with the notation that there 
were no sedentary jobs available at the time.  The veteran 
indicated that he had pain in both knees, as well as 
psychological problems.  With regard to his service-connected 
disability, he noted that the pain in the right knee was a 
dull, aching type of pain, and that he had no instability or 
giving way.  On physical examination there was a normal range 
of motion, with flexion from 0 degrees to 145 degrees.  There 
was no swelling, tenderness, or lateral instability.  There 
was a positive Drawer's sign.  X-rays of the right knee 
resulted in the diagnostic impression of mild degenerative 
changes of the right knee joint.  

A statement was received indicating that the veteran had 
worked at the Post Office as a clerk from December 1984 until 
his disability retirement effective January 8, 1996.  

A statement dated in August 1997 was received from Joseph J. 
Dobner, M.D.  The veteran was seen for complaints of 
swelling, popping, and snapping of the right knee, with 
giving way and locking.  Objectively, X-rays showed some 
substantial loss of medial joint space and degenerative 
changes.  Physical examination showed good range of motion, 
with slight effusion, and posterior sag.  The diagnostic 
impression was posterior cruciate ligament deficiency of the 
right knee, and it was noted that the veteran would 
eventually need a total knee arthroplasty.  Dr. Dobner 
expressed the opinion that the veteran had more impairment 
than after a simple meniscectomy, as he had cruciate 
deficiency.  It was indicated that, in his opinion, the 
veteran had at least 15 percent impairment to the body as a 
whole, and in VA terms, substantially more.  

A statement from Thomas Doers, M.D., dated in June 1995, was 
received in 1997. It indicated that the veteran had previous 
work experience as an X-ray technician and then as a Post 
Office worker for 12 years.  Dr. Doers stated that the 
veteran's knee was becoming progressively more symptomatic, 
with stiffness, pain, and swelling in the knee.  It was noted 
that the veteran was on his feet eight hours a day, and that 
he was not able to continue with this type of activity.  
Physical examination showed one-plus effusion, with medial 
joint line tenderness.  There was a positive Lachman's test, 
with no varus instability.  The diagnostic assessment was 
marked post-traumatic arthritis with intra-articular 
ligamentous instability.  

A copy of a decision from a Social Security administrative 
law judge dated in July 1997 indicated that the veteran had 
various disabilities, including a disability of the right 
knee.  A VA hospital report on January 31, 1995 showed 
complaints of right knee pain with X-rays showing mild 
degenerative disease with multiple small loose bodies and 
physical examination showing reduced range of flexion.  

On a VA examination in September 1997, the veteran indicated 
that he was experiencing more pain with weather changes.  
Otherwise, his symptoms were the same as on the previous 
examination in November 1996.  It was noted that the veteran 
was followed recently by the VA orthopedic clinic, with no 
change from previous examinations.  The veteran had requested 
conservative therapy, without surgical intervention.  

The veteran's complaints included frequent episodes of pain 
and swelling, episodes of locking, and episodes of the right 
knee giving way, particularly when going down stairs.  The 
veteran indicated that he was usually able to catch himself, 
although he had fallen on occasion.  The veteran stated that 
he did not use a knee brace, crutches, or cane.  He stated 
that he was on a weight reduction program, that he walked on 
a treadmill for 10 minutes, then did upper body exercises, 
and then walked for 10 minutes more.  He stated that on 
occasion, after such exercise, the right knee would swell.  

On physical examination, there was no effusion or edema.  
There was no tenderness to palpation.  Range of motion was 
from 0 to 140 degrees of flexion.  There was an occasional 
loud popping sound with range of motion.  He was able to 
squat and stand, although with pain.  There were a positive 
posterior Drawer's sign and a negative anterior Drawer's 
sign.  Lachman's sign was negative.  McMurray's sign was 
negative.  There was no lateral instability.  The gait was 
mildly antalgic to the right.  X-rays of the right knee 
showed mild osteoarthritis, unchanged since 1996.  The 
diagnosis was degenerative joint disease of the right knee 
with chronic ACL tear, normal range of motion, chronic pain 
and giving way.

A statement dated in May 1998 was received from  
[redacted], Treasurer of the veteran's union.  It indicated 
that after experiencing some personal problems, the veteran 
was transferred from one job to another, and that prior to 
deciding whether he could become a carrier, he was sent for 
physical evaluation for his knee.  The physician indicated 
that the veteran could not stand for more than 15 minutes, 
nor walk on uneven surfaces because of his knee, and the 
veteran was placed on light duty.  Mr. [redacted] indicated 
that unfortunately, employees on light duty are not 
guaranteed a permanent position, and that the veteran then 
applied for disability retirement.  

The veteran was hospitalized at a VA medical facility in June 
and July 1997 for depression.  His history of disability of 
the right knee was noted, and his complaints included locking 
and giving way.  The veteran could walk up stairs, but had 
more difficulty walking down.  He had only occasional 
swelling, and that he did not use a cane.  Physical 
examination showed full range of motion, with no effusion.  
The knee was stable, with no joint line tenderness.  

At a hearing at the regional office in May 1998, the veteran 
indicated that the physician that the Post Office sent him to 
recommended that he walk only 15 minutes out of every hour 
and refrain from walking on uneven surfaces.  He continued to 
have problems with weakness in his knee, but a brace had 
never been prescribed.  He could not walk for long periods of 
time, probably less than one hour.  There was constant pain, 
but there were days that he did not notice the pain, aside 
from a dull ache.  

A VA outpatient treatment report dated in August 1998 
indicated that physical examination showed some effusion, 
crepitus, and a positive Drawer's sign.  A brace for the 
veteran's knee was ordered.  X-rays of the knee showed no 
significant changes since the previous X-ray in September 
1997.  

In a statement dated in October 1998, William G. Wheeler, 
M.D., reported that the veteran had various complaints 
relating to his right knee, with full range of motion in the 
knee, some crepitation, and anterior cruciate ligament 
incompetence.  

The veteran also testified at a hearing before a Member of 
the Board sitting at Louisville, Kentucky, in November 1998.  
At that time he indicated that his disability of the right 
knee had increased in severity recently.  


II.  Legal Criteria

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107(a) because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, a 20 percent evaluation 
will be assigned where the disability is moderate, and a 
10 percent evaluation will be assigned where the disability 
is slight.  

Under Diagnostic Code 5259, cartilage, semilunar, removal of, 
a 10 percent evaluation will be assigned where the disability 
is symptomatic.  

Under Diagnostic Codes 5260 and 5261, limitation of motion of 
the leg, a 20 percent evaluation will be assigned where 
flexion is limited to 30 degrees or extension is limited to 
10 degrees.  A 10 percent evaluation will be assigned where 
flexion is limited to 45 degrees, or extension is limited to 
10 degrees.  A zero percent evaluation will be assigned where 
flexion is limited to 60 degrees, or extension is limited to 
5 degrees.  Under Diagnostic Code 5010, arthritis due to 
trauma, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  When however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The U.S. Court of Appeals for Veterans Claims (the Court) in 
DeLuca v. Brown, 6 Vet. App. 321 (1993) has indicated that 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 require factual 
findings as to the extent to which the veteran's injuries to 
joints cause pain, weakness, and limitation of function of 
the affected joint beyond that reflected in the measured 
limitation of motion of the affected joint.  

The General Counsel of the VA has determined in VAOPGCPREC  
23-97 and 9-98 that a veteran may receive a separate rating 
for arthritis of the knee when he is service connected for 
disability and impairment of the knee, if arthritis and 
limitation of motion is also demonstrated, citing Estaban v. 
Brown, 6 Vet.App. 259, 261, 262 (1994).  

Unless otherwise provided, the effective date of a claim 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  The effective date of an increased 
rating shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The report of VA outpatient treatment or VA hospitalization 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen. 38 C.F.R. § 3.157. 

III.  Analysis

The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the issue of an increased rating 
for the period prior to August 18, 1998 has been obtained by 
the regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations, has been 
reviewed in the context of all applicable regulations.  In 
addition, the affect that such disability may have on the 
earning capacity of the veteran has been considered, as well 
as the nature of the original injury and the functional 
impairment that can be attributed to pain or weakness.  

In essence, the veteran had a right knee meniscectomy in 
service.  He thereafter showed some instability of the right 
knee due to ligament damage.  After service, in a rating in 
March 1975, the veteran was granted service connection for 
impairment of the right knee, residuals of the meniscectomy.  
A 10 percent evaluation was assigned.  

The regional office, in October 1998, continued the 10 
percent evaluation for impairment of the right knee, 
residuals of a meniscectomy.  The regional office assigned a 
separate 10 percent evaluation for additional disability of 
the right knee, arthritis of the right knee, with painful 
motion, effective from August 18, 1998.  

The Board agrees that, prior to August 18, 1998, the criteria 
for a rating in excess of 10 percent for impairment of the 
right knee, residuals of a meniscectomy, have not been met.  
However, the Board finds that the 10 percent evaluation for 
additional disability of the right knee, arthritis in the 
knee, with painful motion, should be assigned from January 
31, 1995, the date of the reopened claim, through August 18, 
1998, based on the evidence of record.  

The veteran has complained of occasional pain and instability 
of the right knee on most of the examinations since 1995.  
The private physicians in 1995 and 1997 showed or diagnosed 
ligamentous deficiency, and VA examinations noted positive 
Drawer's or other signs or complaints relating to 
instability.  There have been occasional findings of slight 
swelling also.  There have been complaints of locking, 
although these complaints have not been objectively confirmed 
by various examinations.  It is noted that neither the VA nor 
the veteran's private physicians had recommended the use of a 
cane or knee brace prior to August 18, 1998.  

As a result of these findings, the Board believes that a 
10 percent evaluation, but not higher, is warranted for 
residuals of a meniscectomy, impairment of the right knee, 
prior to August 18, 1998.  The findings on the VA 
examinations and the examinations by the veteran's private 
physicians are consistent with the criteria of 10 percent for 
post-surgical residuals of a meniscectomy.  The veteran's 
disability is symptomatic and causes no more than slight 
disability.  In this regard, the examinations by private 
physicians and the VA examinations between 1995 and August 
1998 failed to demonstrate moderate recurrent subluxation or 
lateral instability in the right knee, and the 10 percent 
evaluation for residuals of a meniscectomy is the maximum 
schedular evaluation for this disability.

Consequently, the schedular criteria for a rating in excess 
of 10 percent for impairment of the right knee, residuals of 
a meniscectomy, have not been met for the period prior to 
August 18, 1998.  
The medical records between the VA outpatient treatment 
report in January 1995 and the VA outpatient treatment report 
dated in August 1998, as well as the private medical records, 
contain various descriptions relating to whether the veteran 
has full or restricted range of motion in the right knee.  
Some examinations showed full range of motion of the right 
knee, while others, including the outpatient treatment report 
in January 1995, showed reduced range of motion, or painful 
motion.  X-rays of the right knee have consistently shown 
arthritic changes since January 31, 1995.  None of the 
examinations by private physicians or VA physicians 
demonstrated flexion limited to 60 degrees or extension 
limited to 15 degrees.  Since there was some restricted 
motion, or painful motion demonstrated prior to August 18, 
1998, with X-ray evidence of arthritis of the right knee, a 
separate 10 percent evaluation for arthritis of the right 
knee with limitation of motion was warranted prior to August 
18, 1998.  Since the criteria for an evaluation in excess of 
10 percent for limitation of motion of the leg has not been 
met, a rating in excess of 10 percent based on the limitation 
of motion of the knee is not warranted.  

In this regard, the medical records prior to August 18, 1998 
indicate that the veteran complained of a dull, aching pain 
in the right knee, occasionally sharp, but that he is 
otherwise able to function with such pain.  The pain does 
increase with exercise, especially walking down stairs, when 
there is some instability, or when walking for prolonged 
periods of time.  The instability and pain clearly curtailed 
the veteran's ability to work as a mail carrier, which 
required walking for extended periods of time during the day, 
or on uneven surfaces.  However, the medical records show 
that the veteran is capable of walking a treadmill for a 
period of time, with only occasional swelling, and that he 
did not need the use of a knee brace or cane, until an 
examination in August 1998 prescribed the use of a brace.  
With slight to moderate exertion, on level ground, the 
veteran, prior to August 1998, appeared to have good function 
in the right knee.  The Board finds that the 10 percent 
rating for arthritis of the right knee adequately compensates 
the veteran for the pain, weakness, and limitation of 
function in the right knee prior to August 18, 1998.  

With a combined evaluation of 20 percent for the period prior 
to August 18, 1998, the Board finds that the veteran has been 
compensated for the overall disability and limitation of 
function of the right knee.  

The January 31, 1995 VA outpatient treatment report is 
considered an informal claim for increased benefits for the 
right knee disability.  It was first ascertainable on this 
date that the veteran had arthritis in the right knee, with 
some painful, limited motion in the knee.  This report was 
followed by the examination by the veteran's private 
physician in June 1995 that diagnosed ligamentous instability 
and arthritis of the knee.  These reports were followed by 
the veteran's claim for an increased rating in October 1995.  
However, as just indicated, the increase in disability was 
first found and ascertainable based on the VA outpatient 
treatment report of January 31, 1995.  This is the date from 
which an increased rating of 10 percent for additional 
disability of the right knee, arthritis of the knee with 
painful motion, will be made effective. 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.157, 3.400. 


ORDER

A rating in excess of 10 percent for impairment of the right 
knee, residuals of a meniscectomy, prior to August 18, 1998 
has not been established.  To this extent, the benefit sought 
on appeal is denied.  

Separately, entitlement to a 10 percent rating, but not 
higher, is warranted for arthritis of the right knee, with 
painful motion, for the period from the date of reopened 
claim, January 31, 1995 to August 18, 1998.  A combined 
evaluation of 20 percent for disability of the right knee is 
warranted for the period from January 31, 1995 to August 18, 
1998.  To this extent, the benefits sought on appeal are 
granted, subject to the controlling regulations for the award 
of monetary benefits.  





REMAND

In considering the question of entitlement to a combined 
evaluation in excess of 20 percent for disability of the 
right knee after August 18, 1998, the Board notes that the 
veteran was prescribed a brace in August 1998, but that he 
indicated at his hearing before the Board in November 1998 
that he was no longer wearing the brace.  At the hearing 
before the Board, he also indicated that his disability had 
recently increased in severity, as he has an increasing limp 
and increasing functional impairment.  The prescription for a 
knee brace in August 1998 would indicate some confirmation of 
the veteran's complaints of increased functional impairment 
and instability.  

The Board believes that another examination of the veteran is 
indicated to specifically present factual findings as to the 
current nature and extent of the veteran's instability in the 
right knee, as well as the amount of pain, weakness, and 
limitation of function now caused by the disability of the 
right knee.  See DeLuca v. Brown, supra.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions on the issue of an increased 
rating in excess of 20 percent for disability of the right 
knee after August 18, 1998:  

1.  The regional office should obtain 
copies of all of the veteran's VA 
outpatient treatment records since August 
1998. 

2.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the current nature and extent of all 
disability of the right knee.  All 
clinical tests which are deemed necessary 
for the examination should be conducted.  
The examiner should provide a detailed 
description of any limitation of motion 
or instability present in the right knee.  
The examiner should also provide a 
detailed description of the pain, 
weakness, fatigability, and functional 
loss, if any, relating to the disability 
of the right knee, and the impact of pain 
upon the nature and extent of the 
veteran's disability.  The claims folder 
should be made available to the examiner 
prior to and during the examination of 
the veteran.  

When the above action has been completed, the regional office 
should again review the veteran's claim.  If the claim is 
denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



Error! Not a valid link.

